


 

 

 

EXHIBIT 10.32

 

CITY NATIONAL CORPORATION
2001 STOCK OPTION PLAN

 

1.       THE PLAN

 

1.1      PURPOSE

 

                The purpose of this Plan is to promote the success of the
Corporation by providing an additional means through the grant of stock options
to attract, motivate, retain and reward employees of the Corporation with awards
and incentives for high levels of individual performance and improved financial
performance of the Corporation.

 

1.2      DEFINITIONS

 

(a)                                  “Beneficiary” shall mean the person,
persons, trust or trusts entitled by will or the laws of descent and
distribution to receive the benefits specified in the Option Agreement and under
this Plan in the event of a Participant’s death, and shall mean the
Participant’s executor or administrator if no other Beneficiary is identified
and able to act under the circumstances.

 

(b)                                 “Board” shall mean the Board of Directors of
the Corporation.

 

(c)                                  “Change in Control Event” shall mean:

 

(1)                                  The acquisition by any individual, entity
or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange
Act) (a “Person”) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 20% or more of either (i) the then
outstanding shares of Common Stock of the Corporation (the “Outstanding Common
Stock”) or (ii) the combined voting power of the then outstanding voting
securities of the Corporation entitled to vote generally in the election of
directors (the “Outstanding Voting Securities”); provided, however, that for
purposes of this subsection (1), the following acquisitions shall not constitute
a Change in Control: (i) any acquisition directly from the Corporation; (ii) any
acquisition by the Corporation; (iii) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Corporation or any
corporation controlled by the Corporation, (iv) any acquisition by any
corporation pursuant to a transaction which complies with clauses (i), (ii) and
(iii) of paragraph (3) of this subsection (c), or (v) any acquisition by the
Goldsmith Family or any director or partnership for the benefit of any member of
the Goldsmith Family; or

 

(2)                                  Individuals who, as of the date hereof,
constitute the Board of Directors (the “Incumbent Board”) cease for any reason
to constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by the Corporation’s stockholders, was approved by a
vote of at least a majority of the directors then comprising the Incumbent Board
shall be considered as though such individual were a member of the Incumbent

 

 

--------------------------------------------------------------------------------


 

                                                Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or contest by or on behalf of a person other than the Board; or

 

(3)                                  Consummation of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Corporation (a “Business Combination”), in each case, unless,
following such Business Combination (i) all or substantially all of the
individuals and entities who were the beneficial owners respectively, of the
Outstanding Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Corporation or all or substantially all of the
Corporation’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the Outstanding Common Stock and Outstanding Voting
Securities, as the case may be, (ii) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan or related
trust of the Corporation or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination and (iii) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement or of the action of the Board,
providing for such Business Combination; or

 

(4)                                  Approval by the stockholders of the
Corporation of a complete liquidation or dissolution of the Corporation.

 

(d)                                 “Code” shall mean the Internal Revenue Code
of 1986, as amended from time to time.

 

(e)                                  “Commission” shall mean the Securities and
Exchange Commission.

 

(f)                                    “Committee” shall mean the Compensation
and Directors Nominating Committee of the Board, or other Committee, regardless
of name, that acts on matters of compensation for Eligible Employees, which
Committee shall be comprised only of two or more directors or such greater
number of directors as may be required

 

 

2

--------------------------------------------------------------------------------


 

                                                under applicable law, each of
whom, during such time as one or more Participants may be subject to Section 16
of the Exchange Act, shall be a Disinterested and Outside director.

 

(g)                                 “Common Stock” shall mean the common stock
of the Corporation, $1.00 par value per share, and such other securities or
property as may become the subject of Options, or become subject to Options,
pursuant to an adjustment made under SECTION 4.2 of this Plan.

 

(h)                                 “Corporation” shall mean City National
Corporation and its Subsidiaries.

 

(i)                                     “Disinterested and Outside” shall mean
“disinterested” within the meaning of any applicable regulatory requirements,
including Rule 16b-3, and “outside” within the meaning of Section 162(m) of the
Code.

 

(j)                                     “Eligible Employee” shall mean full-time
employees of the Corporation who are “exempt employees” as defined under the
Fair Labor Standards Act of 1938 and who are neither members of the Board nor
Officers. In no event may any member of the Committee or a committee
administering any other stock option, stock appreciation, stock bonus or other
stock plan of the Corporation be an Eligible Employee.

 

(k)                                  “ERISA” shall mean the Employee Retirement
Income Security Act of 1974, as amended.

 

(l)                                     “Exchange Act” shall mean the Securities
Exchange Act of 1934, as amended from time to time.

 

(m)                               “Fair Market Value” shall mean, with respect
to Common Stock, the price at which the Stock sold on the last normal
transaction of the trading day on a specified date, or if no trading occurs on
such specified date, on the most recent preceding business day on which trading
occurred, as quoted on the National Market System of the National Association of
Securities Dealers or on any exchange upon which the stock may be traded.

 

(n)                                 “Nonqualified Stock Option” shall mean an
Option that is not an incentive stock option within the meaning of Section 422
of the Code. All Options granted hereunder shall be deemed to be Nonqualified
Stock Options under this Plan and not an incentive stock option under the Code.

 

(o)                                 “Non-Employee Director” shall mean a member
of the Board who is not an officer or employee of the Corporation.

 

(p)                                 “Officer” shall mean those individuals
determined by resolution of the Board to be officers of the Corporation or its
subsidiaries who perform significant policy-making functions for the Corporation
for purposes of Section 16 of the Exchange Act and Rule 16a-1(f), or, if the
Board shall not have adopted such a resolution, those individuals determined by
the Committee to be officers as defined in Rule 16a-1(f).

 

 

3

--------------------------------------------------------------------------------


 

(q)                                 “Option” shall mean an option to purchase
Shares under this Plan. The Committee shall designate any Option granted to an
Eligible Employee as a Nonqualified Stock Option.

 

(r)                                    “Option Agreement” shall mean any writing
setting forth the terms of an Option that has been authorized by the Committee.

 

(s)                                  “Option Date” shall mean the date upon
which the Committee took the action granting an Option or such later date as the
Committee designates as the Option Date at the time of the Option.

 

(t)                                    “Option Period” shall mean the period
beginning on an Option Date and ending on the expiration date of such Option.

 

(u)                                 “Participant” shall mean an Eligible
Employee who has been granted an Option under this Plan.

 

(v)                                 “Personal Representative” shall mean the
person or persons who, upon the Total Disability or incompetence of a
Participant, shall have acquired on behalf of the Participant, by legal
proceeding or otherwise, the power to exercise the rights or receive benefits
under this Plan and who shall have become the legal representative of the
Participant.

 

(w)                               “Plan” shall mean this 2001 Stock Option Plan.

 

(x)                                   “QDRO” shall mean a qualified domestic
relations order as defined in Section 414 (p) of the Code or Title I, Section
206(d) (3) of ERISA (to the same extent as if this Plan were subject thereto),
or the applicable rules thereunder.

 

(y)                                 “Retirement” shall mean retirement from
active service as an employee or officer of the Corporation on or after
attaining age 65.

 

(z)                                   “Rule 16a-1(f)” shall mean Rule 16a-1(f),
as amended from time to time, as promulgated by the Commission pursuant to the
Exchange Act.

 

(aa)                            “Rule 16b-3” shall mean Rule 16b-3, as amended
from time to time, as promulgated by the Commission pursuant to the Exchange
Act.

 

(bb)                          “Section 16 Person” shall mean a person subject to
Section 16(a) of the Exchange Act.

 

(cc)                            “Securities Act” shall mean the Securities Act
of 1933, as amended from time to time.

 

(dd)                          “Shares” shall mean shares of Common Stock of the
Corporation.

 

(ee)                            ““Subsidiary” shall mean any corporation or
other entity a majority of whose outstanding voting stock or voting power is
beneficially owned directly or indirectly by the Corporation.

 

 

4

--------------------------------------------------------------------------------


 

(ff)                                “Total Disability” shall mean a “permanent
and total disability” within the meaning of Section 22(e) (3) of the Code and
such other disabilities, infirmities, afflictions or conditions as the Committee
by rule may include.

 

1.3      ADMINISTRATION AND AUTHORIZATION; POWER AND PROCEDURE

 

(a)                                  Committee. This Plan shall be administered
by, and all Options to Eligible Employees shall be authorized by, the Committee.
Action of the Committee with respect to the administration of this Plan shall be
taken pursuant to a majority vote or by unanimous written consent of its
members.

 

(b)                                 Options; Interpretation; Powers of
Committee. Subject to the express provisions of this Plan, the Committee shall
have the authority:

 

(1)                                  To determine, from among those persons
eligible, the particular Eligible Employees who will receive any Options;

 

(2)                                  To grant Options to Eligible Employees,
determine the price at which securities will be offered or awarded and the
amount of securities to be offered or awarded to any of such persons, and
determine the other specific terms and conditions of such Options consistent
with the express limits of this Plan, and establish the installments (if any) in
which such Options shall become exercisable or shall vest, or determine that no
delayed exercisability or vesting is required, and establish the events of
termination or reversion (if any) of such Options;

 

(3)                                  To approve the forms of Option Agreements
(which need not be identical either as to type of Option or among Participants);

 

(4)                                  To construe and interpret this Plan and any
agreements defining the rights and obligations of the Corporation and
Participants under this Plan, further define the terms used in this Plan, and
prescribe, amend and rescind rules and regulations relating to the
administration of this Plan;

 

(5)                                  To cancel, modify, or waive the
Corporation’s rights with respect to, or modify, discontinue, suspend, or
terminate, any or all outstanding Options held by Participants, subject to any
required consent under SECTION 4.6;

 

(6)                                  To accelerate or extend the exercisability
or vesting extend the term of any or all such outstanding Options within the
maximum ten-year term of Options under SECTION 1.7; and

 

(7)                                  To make all other determinations and take
such other action as contemplated by this Plan or as may be necessary or
advisable for the administration of this Plan and the effectuation of its
purposes.

 

(c)                                  Binding Determinations. Any action taken
by, or inaction of, the Corporation, the Board or the Committee relating or
pursuant to this Plan shall be within the absolute discretion of that entity or
body and shall be conclusive and binding upon

 

 

5

--------------------------------------------------------------------------------


 

                                                all persons. No member of the
Board or Committee, or officer of the Corporation, shall be liable for any such
action or inaction of the entity or body, of another person or, except in
circumstances involving bad faith, of himself or herself. Subject only to
compliance with the express provisions hereof, the Board and Committee may act
in their absolute discretion in matters within their authority related to this
Plan.

 

(d)                                 Reliance on Experts. In making any
determination or in taking or not taking any action under this Plan, the
Committee or the Board, as the case may be, may obtain and may rely upon the
advice of experts, including professional advisors to the Corporation. No
director, officer or agent of the Corporation shall be liable for any such
action or determination taken or made or omitted in good faith.

 

(e)                                  Delegation. The Committee may delegate
ministerial, non-discretionary functions to individuals who are officers or
employees of the Corporation.

 

1.4      PARTICIPATION

 

                Options may be granted by the Committee only to those persons
that the Committee determines to be Eligible Employees. An Eligible Employee who
has been granted an Option may, if otherwise eligible, be granted additional
Options if the Committee shall so determine.

 

1.5      SHARES AVAILABLE FOR OPTIONS

 

                Subject to the provisions of SECTION 4.2, the capital stock that
may be delivered under this Plan shall be shares of the Corporation’s authorized
but unissued Common Stock. The shares may be delivered for any lawful
consideration.

 

(a)                                  Number of Shares. The maximum number of
shares of Common Stock that may be delivered pursuant to Options granted to
Eligible Employees under this Plan shall not exceed 2,000,000 Shares subject to
subsection (c) below and the adjustments contemplated by SECTION 4.2.

 

(b)                                 Reservation of Shares. Common Stock subject
to outstanding Options shall be reserved for issuance. If the Corporation
withholds Shares pursuant to SECTION 2.2(B) or 4.5, the number of shares that
would have been deliverable with respect to an Option shall be reduced by the
number of shares withheld and such shares shall not be available for additional
Options under this Plan.

 

(c)                                  Reissue of Options. Subject to any
restrictions under Rule 16b-3, the shares which are subject to any unexercised,
unconverted, unvested or undistributed portion of any expired, canceled,
terminated or forfeited Option, or any alternative form of consideration under
an Option that is not paid in connection with the settlement of an Option or any
portion of an Option shall again be available for Option under subsection (a)
above, provided the Participant has not received dividends or Dividend
Equivalents during the period in which the Participant’s ownership was
restricted or otherwise not vested. Shares that are issued pursuant to Options
and subsequently reacquired by the Corporation pursuant to the terms and
conditions of the Options also shall be available for reissuance under the Plan.

 

 

6

--------------------------------------------------------------------------------


 

                                                Nothing in this paragraph shall
be interpreted to allow shares which are in the possession of the Corporation
pursuant to either SECTION 2.2(B) or 4.5 to be available for reissuance under
the Plan.

 

(d)                                 Interpretive Issues. Additional rules for
determining the number of shares authorized under the Plan may be adopted by the
Committee as it deems necessary or appropriate; provided that such rules are
consistent with Rule 16b.

 

1.6      GRANT OF OPTIONS

 

                Subject to the express provisions of this Plan, the Committee
shall determine the number of Shares subject to each OPTION, and the price (if
any) to be paid for the Shares. Each Option shall be evidenced by an Option
Agreement signed by the Corporation and, if required by the Committee, by the
Participant.

 

1.7      OPTION PERIOD

 

                Each OPTION and all executory rights or obligations under the
related OPTION Agreement shall expire on such date (if any) as shall be
determined by the Committee, but not later than ten (10) years after the OPTION
Date.

 

1.8      LIMITATIONS ON EXERCISE AND VESTING OF OPTIONS

 

(a)                                  Provisions for Exercise. Except as may
otherwise be provided in an Option Agreement or herein, no Option shall be
exercisable or shall vest until at least six months after the initial Option
Date. Once exercisable an Option shall remain exercisable until the expiration
or earlier termination of the Option, unless the Committee otherwise provides.

 

(b)                                 Procedure. Any exercisable Option shall be
deemed to be exercised when the Secretary of the Corporation receives written
notice of such exercise from the Participant, together with any required payment
made in accordance with SECTION 2.2(B).

 

(c)                                  Fractional Shares/Minimum Issue. Fractional
share interests shall be disregarded, but may be accumulated. The Committee,
however, may determine that cash, other securities or other property will be
paid or transferred in lieu of any fractional share interests. No fewer than 100
Shares may be purchased on exercise of any Option at one time unless the number
purchased is the total number at the time available for purchase under the
Option.

 

1.9      NO TRANSFERABILITY

 

(a)                                  Options may be exercised only by the
Participant or, if the Participant has died, the Participant’s Beneficiary or,
if the Participant has suffered a Total Disability, the Participant’s Personal
Representative, if any, or if there is none, the Participant, or (to the extent
permitted by applicable law and Rule 16b-3) a third party pursuant to such
conditions and procedures as the Committee may establish. Other than by will or
the laws of descent and distribution or pursuant to a QDRO or other

 

 

7

--------------------------------------------------------------------------------


 

                                                exception to transfer
restrictions under Rule 16b-3, no right or benefit under this Plan or any Option
that has not vested shall be transferable by the Participant or shall be subject
in any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge (other than to the Corporation) and any such attempted
action shall be void. The Corporation shall disregard any attempt at transfer,
assignment or other alienation prohibited by the preceding sentences and shall
pay or deliver such cash or Shares in accordance with the provisions of this
Plan.

 

(b)                                 The restrictions on exercise and transfer
above shall not be deemed to prohibit the authorization by the Committee of
“cashless exercise” procedures with unaffiliated third parties who provide
financing for the purpose of (or who otherwise facilitate) the exercise of
Options consistent with applicable legal restrictions and Rule 16b-3, nor, to
the extent permitted by the Committee, transfers for estate and financial
planning purposes, notwithstanding that the inclusion of such features may
render the particular Options ineligible for the benefits of Rule 16b-3, nor, in
the case of Participants who are not Section 16 Persons, transfers to such other
persons or in such other circumstances as the Committee may in the Option
Agreement or other writing expressly permit.

 

2.       EMPLOYEE OPTIONS

 

2.1      GRANTS

 

                One or more Options may be granted under this Article to any
Eligible Employee, subject to the provisions of SECTION 1.5. Each Option granted
shall be a Nonqualified Stock Option, which shall be indicated in the applicable
Option Agreement.

 

2.2      OPTION PRICE

 

(a)                                  Pricing Limits. The purchase price per
share of the Common Stock covered by each Option shall be determined by the
Committee at the time the Option is granted, but shall not be less than 100% of
the Fair Market Value of the Common Stock on the date of grant.

 

(b)                                 Payment Provisions. The purchase price of
any shares purchased on exercise of an Option granted under this Article shall
be paid in full at the time of each purchase in one or a combination of the
following methods: (i) in cash or by electronic funds transfer; (ii) by check
payable to the order of the Company; (iii) (iii) by notice and third party
payment in such manner as may be authorized by the Committee; (iv) by the
delivery of Shares already owned by the Participant, provided, however, that the
Committee may in its absolute discretion limit the Participant’s ability to
exercise an Option by delivering such Shares; or (v) if authorized by the
Committee or specified in the applicable Option Agreement, by reduction in the
number of Shares otherwise deliverable upon exercise by that number of Shares
which have a then Fair Market Value equal to such purchase price. Previously
owned Shares used to satisfy the exercise price of an Option under clause (iv)
shall be valued at their Fair Market Value on the date of exercise.

 

 

8

--------------------------------------------------------------------------------


 

2.3      NO OPTION REPRICING

 

                Subject to SECTION 4.2 and SECTION 4.6 and the specific
limitations on Options granted in this Plan, the Committee may not reduce the
exercise price of any Option granted pursuant to the Plan following the date of
the Option or accept the surrender of outstanding Options as consideration for
the grant of a new Option with a lower per-share exercise price.

 

2.4      SURRENDER OF STOCK OPTIONS

 

                The Committee, in its sole discretion, shall have the authority
under the circumstances set forth herein to agree mutually with a Participant to
grant such Participant the right on such terms and conditions as the Committee
may prescribe, to surrender such Participant’s Options to the Corporation for
cancellation and to receive upon such surrender a cash payment equal to the
Spread applicable to such surrendered Option. Such right shall be made available
only in the event of an Offer (as defined in the following paragraph).

 

                The term “Offer” as used in this Section means any tender offer
or exchange offer for Shares, other than one made by the Corporation, provided
that the corporation, person or other entity making the offer acquires Shares
pursuant to such offer.

 

                The term “Offer Price per Share” as used in this Section means
the highest price per share paid on any Offer which is in effect at any time
during the period beginning on the sixtieth day prior to the date on which the
Option is surrendered pursuant to this Section and ending on such date of
surrender. Any securities or property which are part or all of the consideration
paid for shares in the Offer shall be valued in determining the Offer Price per
Share at the higher of (a) the valuation placed on such securities or property
by any other corporation, person or entity making the Offer or (b) the valuation
placed on such securities or property by the Committee.

 

                The term “Spread” as used in this Section means with respect to
any surrendered Option and associated right, if any, an amount equal to the
product computed by multiplying (i) the excess of (A) the Offer Price per Share
or the highest market price per share of the Corporation’s Common Stock during
the period beginning on the sixtieth day prior to the date on which the Stock
Option is surrendered pursuant to this Section and ending on such date of
surrender over (B) the purchase price per share at which the surrendered Option
is then exercisable, by (ii) the number of shares subject to such Option with
respect to which it has not theretofore been exercised.

 

3.       TAX OFFSET BONUS RIGHTS

 

3.1      GRANTS

 

                The Committee may, in its discretion, grant Tax Offset Bonus
Rights to selected Participants. Such rights shall be evidenced by Tax Offset
Bonus Rights agreements on the terms and conditions set forth in the Plan, which
agreements shall specify the amount or method of calculating the amount of the
rights being granted and may contain such other terms and conditions as are not
inconsistent with the purposes and provisions of the Plan. Each Tax Offset Bonus
Right must relate to a specific Nonqualified Stock Option granted under ARTICLE
2 of the Plan. Tax Offset Bonus Rights granted in relation to a specific

 

 

9

--------------------------------------------------------------------------------


 

Nonqualified Stock Option shall be granted either concurrently or at such later
time as determined by the Committee. The amount of any Tax Offset Bonus Right
may be, but is not required to be, calculated as a specified percentage of the
excess of the Fair Market Value of a share of the Corporation’s Common Stock on
the date when the right is exercised over the price per share under the Option
exercised concurrently with the exercise of such right.

 

3.2      TAX OFFSET BONUS RIGHTS PERIOD

 

                Each Tax Offset Bonus Right and all rights or obligations
thereunder shall expire upon the expiration of the related Nonqualified Stock
Option. In no event may a Tax Offset Bonus Right be exercised later than the
tenth anniversary of the date on which the Tax Offset Bonus Right is granted,
and shall be subject to earlier termination as hereinafter provided.

 

3.3      EXERCISE OF RIGHTS

 

                Tax Offset Bonus Rights shall be exercisable to the extent, and
only to the extent, the related Nonqualified Stock Option is exercisable. Tax
Offset Bonus Rights shall only be exercisable concurrently with the exercise of
the related Nonqualified Stock Option; any exercise of the Nonqualified Stock
Option shall also be deemed an exercise of the equivalent number of Tax Offset
Bonus Rights.

 

                Each holder of a Tax Offset Bonus Right shall agree to give the
Committee prompt written notice of an election made by such holder to exercise
said Tax Offset Bonus Rights subject to the approval of the Committee.

 

                Any exercise of a Tax Offset Bonus Right hereunder shall be made
beginning on the third business day following the date of release of the
financial data specified in paragraph (e)(1)(ii) of Rule 16b-3 of the
regulations promulgated under the Securities Exchange Act of 1934 and ending on
the twelfth business day following such date or at such other time as may be
permitted under an amendment or successor rule.

 

3.4      PAYMENTS

 

                Upon the exercise of a Tax Offset Bonus Right, the Corporation
shall deliver to the person exercising such right the amount of the right being
exercised, calculated as specified in the Tax Offset Bonus Right agreement with
respect thereto. Payment shall be in either cash, Common Stock or a combination
thereof, as the Committees shall determine. No fractional shares will be issued.

 

3.5      TERMINATION OF EMPLOYMENT

 

                Unless otherwise determined by the Committee, in the event a
Participant ceases to be an employee of the Corporation for any reason, any Tax
Offset Bonus Right will be exercisable only to the extent that any related
Nonqualified Stock Option is exercisable under the applicable provisions of the
Plan and related Option Agreement.

 

 

10

--------------------------------------------------------------------------------


 

4.       OTHER PROVISIONS

 

4.1      RIGHTS OF ELIGIBLE EMPLOYEES, PARTICIPANTS AND BENEFICIARIES

 

(a)                                  Employment Status. Status as an Eligible
Employee shall not be construed as a commitment that any Option will be made
under this Plan to an Eligible Employee or to Eligible Employees generally.

 

(b)                                 No Employment Contract. Nothing contained in
this Plan (or in any other documents related to this Plan or to any Option)
shall confer upon any Eligible Employee or Participant any right to continue in
the employ or other service of the Corporation or constitute any contract or
agreement of employment or other service, nor shall interfere in any way with
the right of the Corporation to change such person’s compensation or other
benefits or to terminate the employment of such person, with or without cause,
but nothing contained in this Plan or any document related hereto shall
adversely affect any independent contractual right of such person without his or
her consent thereto.

 

(c)                                  Plan Not Funded. Options payable under this
Plan shall be payable in Shares or from the general assets of the Corporation,
and no special or separate reserve, fund or deposit shall be made to assure
payment of such Options. No Participant, Beneficiary or other person shall have
any right, title or interest in any fund or in any specific asset (including
shares of Common Stock except as expressly otherwise provided) of the
Corporation by reason of any Option hereunder. Neither the provisions of this
Plan (or of any related documents), nor the creation or adoption of this Plan,
nor any action taken pursuant to the provisions of this Plan shall create, or be
construed to create, a trust of any kind or a fiduciary relationship between the
Corporation and any Participant, Beneficiary or other person. To the extent that
a Participant, Beneficiary or other person acquires a right to receive payment
pursuant to any Option hereunder, such right shall be no greater than the right
of any unsecured general creditor of the Corporation.

 

4.2      ADJUSTMENTS; ACCELERATIONS

 

(a)                                  Adjustments. If the outstanding shares of
Common Stock are changed into or exchanged for cash, other property or a
different number or kind of shares or securities of the Corporation, or if
additional shares or new or different securities are distributed with respect to
the outstanding shares of Common Stock, through a reorganization or merger in
which the Corporation is the surviving entity, or through a combination,
consolidation, recapitalization, reclassification, stock split, stock dividend,
reverse stock split, stock consolidation, dividend or distribution of cash or
property to the stockholders of the Corporation or if there shall occur any
other extraordinary corporate transaction or event in respect of the Common
Stock or a sale of substantially all the assets of the Corporation as an
entirety which in the judgment of the Committee materially affects the Common
Stock, then the Committee shall, in such manner and to such extent (if any) as
it deems appropriate and equitable (1) proportionately adjust any or all terms
of outstanding Options including, but not limited to (A) the number and kind of
shares of Common

 

 

11

--------------------------------------------------------------------------------


 

                                                Stock or other consideration
that is subject to or may be delivered under this Plan and pursuant to
outstanding Options or (B) the consideration payable with respect to Options
granted prior to any such change; or (2) in the case of an extraordinary
dividend or other distribution, merger, reorganization, consolidation,
combination, sale of assets, split up, exchange, or spin off, make provision for
a cash payment or for the substitution or exchange of any or all outstanding
Options or the cash, securities or property deliverable to the holder of any or
all outstanding Options based upon the distribution or consideration payable to
holders of Common Stock upon or in respect of such event. In any of such events,
the Committee may take such action sufficiently prior to such event if necessary
to permit the Participant to realize the benefits intended to be conveyed with
respect to the underlying shares in the same manner as is available to
stockholders generally.

 

(b)                                 Acceleration of Options Upon Change in
Control. As to any or all Participants, upon the occurrence of a Change in
Control Event, each Option shall become immediately exercisable; provided,
however, that in no event shall any Option be accelerated as to any Section 16
Person to a date less than six months after the Option Date of such Option.
Notwithstanding the foregoing, prior to a Change in Control Event, the Committee
may determine that, upon its occurrence, there shall be no acceleration of
benefits under Options or determine that only certain or limited benefits under
Options shall be accelerated and the extent to which they shall be accelerated,
and/or establish a different time in respect of such event for such
acceleration. In that event, the Committee will make provision in connection
with such transaction for continuance of the Plan and the assumption of Options
theretofore granted, or the substitution for such with new Options covering the
stock of a successor employer corporation, or a parent or subsidiary thereof,
with appropriate adjustments as to number and kind of shares and prices. In
addition, the Committee may override the limitations on acceleration in this
subsection (b) by express provision in the Option Agreement and may accord any
Participant a right to refuse any acceleration, whether pursuant to the Option
Agreement or otherwise, in such circumstances as the Committee may approve. Any
acceleration of Options shall comply with applicable regulatory requirements,
including without limitation Section 422 of the Code.

 

(c)                                  Possible Early Termination of Accelerated
Options. If any Option or other right to acquire Shares under this Plan has not
been exercised prior to (i) a dissolution of the Corporation, (ii) a
reorganization event described in subsection (a) above that the Corporation does
not survive, or (iii) the consummation of a reorganization event described in
subsection (a) above that results in a Change in Control Event approved by the
Board and no provision has been made for the survival, substitution, exchange or
other settlement of such Option or right, such Option or right shall thereupon
terminate.

 

4.3      EFFECT OF TERMINATION OF EMPLOYMENT

 

                The Committee shall establish in respect of each Option granted
to an Eligible Employee the effect of a termination of employment on the rights
and benefits thereunder and in so doing may make distinctions based upon the
cause of termination, e.g., retirement, early

 

 

12

--------------------------------------------------------------------------------


 

retirement, termination for cause, disability or death. Notwithstanding any
terms to the contrary in an Option Agreement or this Plan, the Committee may
decide in its complete discretion to extend the exercise period of an Option
(although not beyond the period described in SECTION 1.7) and the number of
shares covered by the Option with respect to which the Option is exercisable or
vested.

 

4.4      COMPLIANCE WITH LAWS

 

                This Plan, the granting and vesting of Options under this Plan
and the offer, issuance and delivery of Shares and/or the payment of money under
this Plan or under Options granted hereunder are subject to compliance with all
applicable federal and state laws, rules and regulations (including, but not
limited to, state and federal securities laws and federal margin requirements)
and to such approvals by any listing, regulatory or governmental authority as
may, in the opinion of counsel for the Corporation, be necessary or advisable in
connection therewith. Any securities delivered under this Plan shall be subject
to such restrictions, and the person acquiring such securities shall, if
requested by the Corporation, provide such assurances and representations to the
Corporation as the Corporation may deem necessary or desirable to assure
compliance with all applicable legal requirements.

 

4.5      TAX WITHHOLDING

 

(a)                                  Cash or Shares. Upon any exercise, vesting,
or payment of any Option, the Corporation shall have the right at its option to
(i) require the Participant (or Personal Representative or Beneficiary, as the
case may be) to pay or provide for payment of the amount of any taxes which the
Corporation may be required to withhold with respect to such transaction or (ii)
deduct from any amount payable in cash the amount of any taxes which the
Corporation may be required to withhold with respect to such cash amount. In any
case where a tax is required to be withheld in connection with the delivery of
Shares under this Plan, the Committee may grant (either at the time of the
Option or thereafter) to the Participant the right to elect, or the Committee
may require (either at the time of the Option or thereafter), pursuant to such
rules and subject to such conditions as the Committee may establish, to have the
Corporation reduce the number of shares to be delivered by the appropriate
number of shares valued at their then Fair Market Value, to satisfy such
withholding obligation.

 

(b)                                 Tax Loans. The Committee may, in its
discretion, authorize a loan to an Eligible Employee in the amount of any taxes
which the Corporation may be required to withhold with respect to Shares
received (or disposed of, as the case may be) pursuant to a transaction
described in subsection (a) above. Such a loan shall be for a term, at a rate of
interest and pursuant to such other terms and conditions as the Committee, under
applicable law, may establish.

 

4.6      PLAN AMENDMENT, TERMINATION AND SUSPENSION

 

(a)                                  Board Authorization. The Board may, at any
time, terminate or, from time to time, amend, modify or suspend this Plan, in
whole or in part. No Options may be granted during any suspension of this Plan
or after termination of this Plan, but the

 

 

13

--------------------------------------------------------------------------------


 

                                                Committee shall retain
jurisdiction as to Options then outstanding in accordance with the terms of this
Plan. Any suspension will not affect the expiration of the Plan set forth in
SECTION 4.9.

 

(b)                                 Amendments to Options. Without limiting any
other express authority of the Committee under, but subject to the express
limits of, this Plan, the Committee by agreement or resolution may waive
conditions of or limitations on Options that the Committee in the prior exercise
of its discretion has imposed, without the consent of the Participant, and may
make other changes to the terms and conditions of Options that do not affect in
any manner materially adverse to the Participant his or her rights and benefits
under an Option.

 

(c)                                  Limitations on Amendments to Plan and
Options. No amendment, suspension or termination of the Plan or change of or
affecting any outstanding Option shall, without written consent of the
Participant, affect in any manner materially adverse to the Participant any
rights or benefits of the Participant or obligations of the Corporation under
any Option granted under this Plan prior to the effective date of such change.
Changes contemplated by SECTION 4.2 shall not be deemed to constitute changes or
amendments for purposes of this SECTION 4.6.

 

4.7      PRIVILEGES OF STOCK OWNERSHIP

 

                Except as otherwise expressly authorized by the Committee or
this Plan, a Participant shall not be entitled to any privilege of stock
ownership as to any Shares not actually delivered to and held of record by him
or her. No adjustment will be made for dividends or other rights as a
stockholder for which a record date is prior to such date of delivery.

 

4.8      EFFECTIVE DATE OF THE PLAN

 

                This Plan shall be effective as of [March 5, 2001], the date of
Board approval.

 

4.9      TERM OF THE PLAN

 

                No Option shall be granted more than ten years after the
effective date of this Plan (the “termination date”). Unless otherwise expressly
provided in this Plan or in an applicable Option Agreement, any Option thereto
granted may extend beyond such date, and all authority of the Committee with
respect to Options hereunder shall continue during any suspension of this Plan
and in respect of outstanding Options on such termination date.

 

4.10     GOVERNING LAW; CONSTRUCTION; SEVERABILITY

 

(a)                                  Choice of Law. This Plan, the Options, all
documents evidencing Options and all other related documents shall be governed
by, and construed in accordance with the laws of the State of California
applicable to contracts made and performed within such State, except as such
laws may be supplanted by the laws of the United States of America, which laws
shall then govern its effect and its construction to the extent they supplant
California law.

 

 

14

--------------------------------------------------------------------------------


 

(b)                                 Severability. If any provision shall be held
by a court of competent jurisdiction to be invalid and unenforceable, the
remaining provisions of this Plan shall continue in effect.

 

(c)                                  Plan Construction.

 

(1)                                  It is the intent of the Corporation that
this Plan and Options hereunder satisfy and be interpreted in a manner that in
the case of Participants who are or may be subject to Section 16 of the Exchange
Act satisfies the applicable requirements of Rule 16b-3 so that such persons
will be entitled to the benefits of Rule 16b-3 or other exemptive rules under
Section 16 of the Exchange Act and will not be subjected to avoidable liability
thereunder. If any provision of this Plan or of any Option or any prior action
by the Committee would otherwise frustrate or conflict with the intent expressed
above, that provision to the extent possible shall be interpreted and deemed
amended so as to avoid such conflict, but to the extent of any remaining
irreconcilable conflict with such intent as to such persons in the
circumstances, such provision shall be deemed void.

 

(2)                                  It is the further intent of the Corporation
that options with an exercise or base price not less than Fair Market Value on
the date of grant, that are granted to or held by a Section 16 Person, shall
qualify as performance-based compensation under Section 162(m) of the Code, and
this Plan shall be interpreted consistent with such intent.

 

4.11     CAPTIONS

 

                Captions and headings are given to the sections and subsections
of this Plan solely as a convenience to facilitate reference. Such headings
shall not be deemed in any way material or relevant to the construction or
interpretation of the Plan or any provision thereof.

 

4.12     NON-EXCLUSIVITY OF PLAN

 

                Nothing in this Plan shall limit or be deemed to limit the
authority of the Board or the Committee to grant awards or authorize any other
compensation, with or without reference to the Common Stock under any other plan
or authority.

 

 

15

--------------------------------------------------------------------------------
